  

EXHIBIT 10.4 - Schedule of Named Executive Officers Compensation

 

On December 21, 2012, the Compensation Committee of First Financial Corporation
(the “Corporation”) set the 2012 annual base salaries of the named executive
officers. These amounts are set forth in the table below.

 

Name and Principal Position  2013 Base Salary  Donald E. Smith
President and Chairman of the Corporation; Chairman of First Financial Bank, NA 
$200,000         Norman L. Lowery
Vice Chairman, CEO and Vice President of the Corporation; President and CEO of
First Financial Bank, NA  $620,296         Thomas S. Clary
Senior Vice President and CCO of First Financial Bank, NA  $187,490        
Norman D. Lowery
Vice President and COO of First Financial Bank, NA  $191,014         Rodger A.
McHargue
CFO of the Corporation; Vice President and CFO of First Financial Bank, NA 
$190,391 

  



 

 